Judgment, Supreme Court, New York County (Jane Solomon, J.), entered December 30, 1999, inter alia, awarding plaintiffs use and occupancy against defendants, unanimously affirmed, without costs.
*75Plaintiffs are entitled to use and occupancy for the entire period that no rent was demanded or paid. Although defendants had occupied the apartment for several years before plaintiffs finally realized that they were not billing defendants and demanded payment of rent, the record amply supports the trial court’s finding that plaintiffs did not waive payment of rent (see, Jefpaul Garage Corp. v Presbyterian Hosp., 61 NY2d 442, 446). Concur — Sullivan, P. J., Rosenberger, Williams, Ellerin and Andrias, JJ.